Per Curiam.
In the case of The Institute for the Education of the Mute and Blind v. The Auditor, ante, p. 98, this court held that an act entitled “ An Act to provide for the destruction of wolves, coyotes, bears and mountain lions, and providing a premium therefor,” was unconstitutional as to the manner in which such premiums were to be paid.
We are now asked by the honorable house whether or not *274the general assembly has the power to reimburse county treasurers for the amounts advanced by them as premiums, under said bounty act of 1889.
The court did not in that case declare the payment of the bounties provided by the law in question unconstitutional, but simply the manner in which the payment was provided for. In the opinion referred to the court uses the following language:
“ If the legislature desires to pay bounties it may-do so for all proper purposes by making the necessary appropriations therefor to be paid out upon warrants drawn by the auditor upon the state treasurer. Thus the public funds of the state will be protected, and the safeguards provided by the vigilance of the framers of our fundamental law will be given a construction best calculated to prevent the evil aimed at. If warrants have been issued under statutes otherwise free from constitutional objection, and such warrants have not yet been paid, the legislature still has it within its power to make the necessary appropriation for the payment of the same.” The Institute v. The Auditor, supra.
The several county treasurers having paid bounties under this act, prior to the announcement of the opinion in the above entitled cause, we see no constitutional objection to making an appropriation at this time, to reimburse them for the money thus expended.